On the 27th day of January, 1923, plaintiff in error, Pat Whitfield, was in the district court of Carter county, Okla., convicted of the crime of manslaughter in the first degree, and sentenced to serve a term of four years imprisonment in the state penitentiary. An appeal was taken from said judgment by filing petition in error and case-made in this court on May 11, 1923.
The Attorney General has filed a motion to dismiss this appeal for the reason that on the 30th day of August, 1923, the plaintiff in error was granted a full and complete pardon for this offense by the Governor of this state, and is now relying upon said pardon so received, and has therefore abandoned this appeal.
It appearing from the motion to dismiss the appeal, and *Page 446 
from the records in the office of the secretary of state that the plaintiff in error has been granted and has accepted clemency at the hands of the Governor of this state, and for such reason has abandoned this appeal, the appeal, for that reason, is hereby dismissed in accordance with the uniform holding of this court that where, pending appeal, plaintiff in error applies for, is granted, and accepts executive clemency, the appeal will be dismissed.
Mandate forthwith.
BESSEY and DOYLE, JJ., concur.